Response to Amendment
This Office Action is responsive to the amendment filed on 11/17/2021.  Claims 3, 20-39 are pending.  Applicant’s arguments have been considered.  Claims 3, 20-39 are finally rejected for reasons below.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 3, 20-35, 37-39 are rejected under 35 U.S.C. 103(a) as being unpatentable over O’Rell (US 4216281) in view of Young (US 5894055).
Regarding claim 3, O’Rell discloses a battery separator, comprising: a non-woven web comprising:
a plurality of glass fibers having an average diameter of greater than or equal to about 0.1 microns and less than or equal to about 15 microns (3:47, 67)
Regarding claim 26, the glass fibers comprise microglass fibers (3:67).
Regarding claim 29, the glass fibers have an average diameter of less than or equal to 5 microns, the glass fiber diameter range is between 1 to about 7 microns (3:67).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.  
Regarding claim 30, the battery separator further comprises a plurality of synthetic fibers (2:40).
Regarding claim 31, the battery separator further comprises a binder resin (6:20-33).
Regarding claim 32, the binder resin makes up greater than or equal to 5 wt% and less than or equal to 20 wt% of the battery separator, it would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the amount of the binder depending on the amount of binding needed to hold the fibers together.
Regarding claim 33, the battery separator further comprises a plurality of inorganic particles (3:38).
Regarding claim 34, the inorganic particles comprise silica (3:38).
Regarding claim 35, the inorganic particles make up greater than or equal to 30 wt% and less than or equal to 70 wt% of the battery separator, O’Rell discloses silica in an amount between 15 wt.% and less than or equal to about 65 wt.% (2:36).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.
Regarding claim 37, the battery separator has a stiffness of less than or equal to 1000 mg.  Refer to Example 7 in Table 1.


Regarding claim 3, O’Rell does not disclose wherein the non-woven web comprising the plurality of glass fibers is embossed, Young teaches a separator having a thin backweb 18 and a submini-rib 16 height.  See figure 2.  The ribs function to provide proper spacing between electrode plates and to provide a space where free electrolyte resides (1:25-30).  The configuration provides improved puncture resistance in a high vibration environment, such as present in an automotive battery (3:10-15).  The separator is non-woven (3:33).  It would have been obvious to an ordinary skilled in the art at the time the invention was made to form O’Rell’s separator with ribs and a backweb, as shown in figure 2 of Young, for the benefit of forming a more puncture resistant separator.
Further, it would have been obvious to an ordinary skilled in the art at the time the invention was made to form O’Rell’s separator with ribs and a backweb with an additional glass fiber mat, as shown in figure 3 of Young, for the benefit of forming a more puncture resistant separator.  
It is noted that the amount of glass in the separator would depend on whether figure 2 configuration or figure 3 is configuration is adapted.  Figure 3 would be desired if high puncture resistance in the separator is desired.  It is noted that the combination of O’Rell modified by Young produces a non-woven embossed separator, as a whole, and hence reads on Applicant’s claim 1.  

Regarding claim 21, a battery separator as in claim 1, wherein the non-woven web is embossed with indentations, and a percent surface area of the non-woven web that is embossed is greater than or equal to about 10%, Young teaches that the rib spacing and rib design are specified to maximize battery characteristics desired by the battery manufacturer (1:33-37).  The ribs function to provide proper spacing between the electrode plates and to provide a space wherein free electrolyte resides (1:27-29).  It would have been obvious to an ordinary skilled in the art at the time the invention was made to adjust the rib characteristics for the benefit of adjusting the space between the electrode and the separator.
Regarding claim 22, the non-woven web is embossed with indentations in a regular pattern (2:60).
Regarding claim 23, the non-woven web is embossed with indentations in an irregular pattern, the Examiner notes that, absent criticality of the “irregular” pattern, the claimed irregular pattern is merely a design choice in view of Young’s regular pattern, and hence found to be obvious.

Regarding claim 27, the glass fibers make up greater than or equal to 2 wt.% and less than or equal to 95 wt.% of the battery separator, and regarding claim 28, the glass fibers make up greater than or equal to 10 wt% and less than or equal to 30 wt% of the battery separator, and regarding claim 39, the plurality of glass fibers having the average diameter of greater than or equal to 0.1 microns and less than or equal to 
Regarding claim 24, the non-woven web is embossed with indentations having a frequency of at least 1 indentation/100 mm2 to less than or equal to 10 indentations /100 mm2, Young discloses the ribs having a spacing of between about 0.025 to about 0.050 inch (2:60).  The ribs function to provide proper spacing between electrode plates and to provide a space where free electrolyte resides (1:25-30).  Young clearly teaches that the ribs are a result effective variable.  It has been held by the courts that discovering an optimum value or workable ranges of a result-effective variable involves only routine skill in the art, and thus not novel.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  See MPEP 2144.05.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the spacings of the ribs for the benefit of providing proper spacing between electrode plates.
Regarding claim 25, the non-woven web is embossed with indentations having an average depth of 0.05 times the overall thickness of the non-woven web to 1 time the overall thickness of the non-woven web, Young discloses submini-ribs have a height above upper planar surface of between about 0.003 inch and about 0.009 inch (2:55), and the backweb of separator is relatively thin, having a thickness of between about 
0.003/(0.003+0.008+0.014) = 0.12
0.009/(0.009=0.002+0.014) = 0.36
Hence, the combination of O’Rell modified by Young teaches claim 25.

Claim 36 is rejected under 35 U.S.C. 103(a) as being unpatentable over O’Rell (US 4216281) in view of Young (US 5894055) as applied to claim 3, further in view of Zucker (US 2003/0054236).
Regarding claim 36, the battery separator has a total volume porosity of greater than or equal to 80% and less than or equal to 99%, Zucker teaches that separators have a porosity as high as possible to minimize the internal battery resistance [0003].  It would have been obvious to an ordinary skilled in the art at the time the invention was made to maximize the battery porosity of O’Rell modified by Young, as taught by Zucker, for the benefit of minimizing the battery resistance.

Response to Amendment
Arguments filed 11/17/2021 are addressed:
Applicant asserts the only composition given for the backweb of Young is in claim 2, which recites that the backweb is microporous polyethylene. Young also alternatively describes the backweb as being a “separator” and states that suitable separator materials include “filled or unfilled films and nonwoven webs of thermoplastic or thermoset polymers” (see column 3, lines 32-33 of Young). Young teaches that microporous polyethene separators have ribs that are “formed integral with the backweb during manufacture by having one of the calender rolls engraved with the desired rib pattern” (see column 1, lines 29-32). Similarly, FIGs. 2 and 3 show the ribs as being part of a common component with the backweb. Accordingly, one of ordinary skill in the art would have understood Young to disclose a backweb and ribs that are formed from microporous polyethylene. Adding these components to the battery separators of O’Rell would not have resulted in the inclusion of a non-woven fiber web that is both embossed and comprises glass fibers.
Glass fiber mats are described in Young as possibly being laminated to the separators described therein to produce a composite separator (see, e.g., column 3, lines 14-16 and claim 7). Young does not teach that the glass fiber mats themselves are embossed. Therefore, adding a glass fiber mat of Young to the battery separators of O’Rell would also not have resulted in the inclusion of a non-woven fiber web that is both embossed and comprises glass fibers.  Page 6 of Response.
In response, Young teaches although microporous polyethylene is the preferred separator material for practicing this invention, any separator material which is porous, acid resistant and capable of being permanently embossed may be used (3:28-30).  Hence, forming O’Rell’s separator with ribs and a backweb, as shown in figure 2 of Young, for the benefit of forming a more puncture resistant separator, would have been within the skill of an ordinary artisan, and is proper.




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA KYUNG SOO WALLS whose telephone number is (571)272-8699.  The examiner can normally be reached on M-F until 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Ryan can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/CYNTHIA K WALLS/           Primary Examiner, Art Unit 1724